DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 07/22/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.
Claims 11-16 have been withdrawn.
Claims 1-10 and 17-20 have been examined.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 and 17-20 in the reply filed on 07/22/2022 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-3, 5-10, and 17-20, the claimed invention is directed to an abstract idea without significantly more because:
•         Claim 1 recites:
          obtaining first transaction information with respect to a first transaction in which a first user transmits the first cryptocurrency to a second user, and second transaction information with respect to a second transaction accompanying the first transaction and in which the first user receives the second cryptocurrency from the second user; 
           if the first transaction information satisfies terms of agreement between the first user and the second user, adding first condition information to the first transaction information, the first condition information depending on validity of the second transaction information and activating the first transaction of the first cryptocurrency; and 
           digital signing the first transaction information to which the first condition information is added, to prove the terms of agreement, and transmitting the first transaction information to [another party] a node on a network of the first blockchain.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, a manufacture and a system which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of obtaining transaction information, adding a condition to a transaction, signing the transaction information and transmitting the transaction information to another party (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors, and/or agreements in the form of contracts) but for the recitation of additional claim elements, because it is common in the sale activity that a manager obtains transaction information, adds condition information to the transaction, and transmitting the transaction information to another party. Claims 10 and 17 recite similar abstract idea.  That is, other than reciting “digitally signing”, “a node on a network of the first blockchain”, “communication device”, “processor”, “user interface”, “memory”, “terminal”, nothing in the claim precludes the language from being considered as performed by a person. For example, person is capable of obtaining a first and a second transaction information, adding a condition in the first transaction information, activating the first transaction, signing on the transaction information, and transmitting the transaction information to another party. 
•             A similar analysis can be applied to dependent claims 2, 3, 5, 6, 7, 8, 9, 18, 19, and 20, which further recite the abstract idea of transmitting currencies between users, transmitting a password(public key) for requesting a payment, determining the exchange ratio of the currency exchange, adjusting the amount of the transfer amount based on the determination, and transmitting the transaction information (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors, and/or agreements in the form of contracts) but for the recitation of additional claim elements. That is, other than reciting the additional elements, nothing in the claim precludes the language from being considered as performed by a person. For example, person is capable of transmitting a currency from an account of a first user to an account of a second user, transmitting a password to a user, determining the exchange ratio of the currency exchange, adjusting the amount of the transfer amount based on the determination, and transmitting the transaction information to a user.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “digitally signing”, “communication device”, “processor”, “user interface”, “memory”, “terminal” merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the additional claim elements(s) such as “a node on a network of the first blockchain”, generally link the use of the judicial exception to a particular technological environment or field of use of blockchain. 
•             A similar analysis can be applied to dependent claims 2, 3, 5, 6, 7, 8, 9, 18, 19, and 20, which include extra additional claim elements such as “cryptocurrency” and “public key” that generally link the use of the judicial exception to a particular technological environment or field of use of cryptography, and the additional claim elements such as “electronic wallet” and the “address of an electronic wallet”, that generally link the use of the judicial exception to a particular technological environment or field of use of e-wallet. 
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
              Therefore, claims 1-3, 5-10, and 17-20 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 4, 7, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 107742210), in view of Nolan (US 20190034936).
Regarding claim(s) 1, 10, and 17, in a first embodiment, Jiang discloses:
          A terminal comprising: 
          a communication device (an interconnection chain ([0009] of Jiang); 
          a processor (By disclosing, “in the present embodiment, using the processor, memory, the specific method steps by the distributed parallel chains on the processor and/or memory and/or interconnecting chain” ([0103] of Jiang)); and 
           a memory storing instructions executable by the processor ([0103] of Jiang), wherein the processor is configured to, by executing the instructions, 
           obtain first transaction information with respect to a first transaction in which a first user transmits a first cryptocurrency to a second user, and second transaction information with respect to a second transaction accompanying the first transaction and in which the first user transmits a second cryptocurrency from a third user (By disclosing, “Carol Yc by account, transferring the 5YCoin to the exchange module of the parallel chain Y is 406, then transferring it to Bob on account of parallel chain Y” which teaches that Carol (the first user) transfers 5Ycoin (first cryptocurrency) to Bob (the second user) on blockchain Y as the first transaction ([0094] of Jiang); “Alice account, register the 10XCoin to the sending module of the parallel chain X is 402, then transferring it to Carol account XC on the parallel chain on X” which teaches that Carol (first user) receives 10XCoin (second cryptocurrency) on blockchain X from Alice (the third user) as the second transaction ([0094] of Jiang); and the first transaction and the second transaction are accompany with each other because both of the first transaction and the second transaction have to be executed to satisfy the transfer requirement ([0065], [0080]-[0081] of Jiang));
          if the first transaction information satisfies terms of agreement between the first user and the second user, add, to the first transaction information, first condition information depending on validity of the second transaction information and activating the first transaction of the first cryptocurrency (By disclosing, “Carol if desired using 5YCoin exchange 10XCoin, through account YC is needed, sending 5YCoin to the exchange module 203” ([0065] of Jiang); “the sending module 402 information stored in the order2, knows Carol submitted order can satisfy transfer requirements of Alice” which means Carol’s transfer request satisfy the transfer requirement of Alice’s transfer request ([0080]-[0081] of Jiang); “Carol 5YCoin submitted will be temporarily stored in the exchange module” and “if the transaction request t’ (Ygj, YEX) is valid, then the redemption module 406 can be assured that Carol has received the 10XCoin on the parallel chain X, then the redemption module 406 of 5YCoin rotating the registering Carol to Bob account Yb409 on the parallel chain Y” which teaches that the first condition information is added to the first transaction so that the 5YCoin is released to Bob’s account after the 10XCoin is transferred to Carol’s account on blockchain X; the first condition information depending on the validity of the second transaction; and the first transaction is activated because the second transaction is valid ([0065] and [0093] of Jiang)); and 
          transmit the first transaction information to a node on a network of a first blockchain (By disclosing, “each of the data receiving node storing transaction complete copies of its own parallel chain and has an account in the parallel link” ([0011] and claim 3 of Jiang)).
           In a second embodiment, Jiang discloses:
           the second user and the third user can be the same entity (By disclosing, Carol holds account Xc on blockchain X, and account Yc on blockchain Y. Carol wants to exchange 5YCoin to 10XCoin ([0065] of Jiang)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of obtain first transaction information with respect to a first transaction in which a first user transmits a first cryptocurrency to a second user, and second transaction information with respect to a second transaction accompanying the first transaction and in which the first user transmits a second cryptocurrency from a third user as disclosed in the first embodiment of Jiang,  in view of the second embodiment of Jiang to include techniques of the second user and the third user as the same entity.  Doing so would result in an improved invention because this would allow a user to hold different accounts on different blockchains, thus improving the functionality of the claimed invention.
           Jiang does not expressly disclose:
           a user interface device; and 
           digitally sign the first transaction information to which the first condition information is added, to prove terms of agreement.
            However, Nolan teaches:
           a user interface device (By disclosing, “The e-wallet app 1040 may provide a user interface for the e-wallet, for example, through the display 1022. It may accept inputs through sensors 1020 associated with a touchscreen display.” ([0153] of Nolan));
           digitally sign a transaction information to prove terms of agreement (By disclosing, “a seller selects an insurer’s offer (I*3) and countersigns, for example, using a key for an e-wallet, to accept the contract” ([0131] of Nolan)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of adding first condition information to a first transaction information, in view of Nolan to include a user interface and include techniques of digitally sign a transaction information to prove terms of agreement, to achieve digitally sign the first transaction information to which the first condition information is added, to prove terms of agreement.  Doing so would result in an improved invention because this would allow the user to use e-wallets to conduct cryptocurrency exchanges, and this would also allow the first transaction being accept by the related parties before the transaction being processed, thus saving the computing resources for processing not agreed-upon transactions. 

Regarding claim(s) 2 and 18, Jiang discloses:
          wherein the first condition information is condition information for activating the first transaction according to the first transaction information recorded on a block connected to the first blockchain, if a block recording the second transaction information is added to the second blockchain as a valid block (By disclosing, “405a to 405b respectively broadcast a transaction request t in a network of parallel chain Y ' (Ygj, YEX). wherein t ' (Xgi, Yg/L) and SPV verification information will be attached at t’ (Ygj, YEX)” ([0090]-[0092] of Jiang); “if the transaction request t’(Ygj, YEX) is valid, then the redemption module 406 can be assured that Carol has received the 10XCoin on the parallel chain X, then the redemption module 406 of 5YCoin rotating the registering Carol to Bob account Yb409 on the parallel chain Y” which teaches that the second transaction has added to the blockchain as a valid block so that the second transaction can be verified as valid, and the first transaction is activated because the second transaction is validated successfully  ([0065] and [0093] of Jiang)).  

Regarding claim(s) 3, Jiang discloses:
          wherein the first condition information comprises at least one of:
          wherein the first condition information comprises at least one of condition information for invalidating the first transaction if the second transaction information is transmitted to a terminal of the second user, and, after a predetermined period ofPage 2 of 976188411V.1Appl. No. 17/045,419Amdt. dated July 22, 2022Response to Office Action of June 07, 2022 time, a block recording the second transaction information is not added to the second blockchain as a valid block; and 
          condition information for deactivating the first transaction until the block recording the second transaction information is added to the second blockchain as the valid block (By disclosing, “Carol 5YCoin submitted will be temporarily stored in the exchange module” ([0065] of Jiang); “405a to 405b respectively broadcast a transaction request t in a network of parallel chain Y ' (Ygj, YEX). wherein t ' (Xgi, Yg/L) and SPV verification information will be attached at t’ (Ygj, YEX)” ([0090]-[0092] of Jiang);  “exchange module 406 firstly calls the verification module parallel chain Y is 407, verifying the transaction request t’ (Ygj, YEX) of validity” ([0092] of Jiang); and “if the transaction request t’ (Ygj, YEX) is valid, then the redemption module 406 can be assured that Carol has received the 10XCoin on the parallel chain X, then the redemption module 406 of 5YCoin rotating the registering Carol to Bob account Yb409 on the parallel chain Y” which teaches that the second transaction has added to the blockchain as a valid block so that the second transaction can be verified as valid, and the deactivated first transaction is activated because the second transaction is validated successfully  ([0093] of Jiang); “each of the data receiving node storing transaction complete copies of its own parallel chain and has an account in the parallel link” which teaches that transactions are stored in blockchain blocks ([0011] and claim 3 of Jiang)).  

Regarding claim(s) 4, Jiang does not disclose:
           calculating a first hash value by applying a hash function to the first transaction information to which the first condition information is added; 
           generating a first cryptogram indicating a digital signature of the first transaction information by encrypting the first hash value using a private key of the first user and a private key of the second user; and 
          transmitting, to the node on the network of the first blockchain, the first transaction information to which the first cryptogram and the first condition information are added.  
           However, Nolan teaches:
           calculating a first hash value by applying a hash function to the transaction information (By disclosing, “The signature 510 may include a hash code of the transaction contents 504 that is encrypted 512 using an owners private key 514” ([0110] of Nolan)); 
           generating a first cryptogram indicating a digital signature of the first transaction information by encrypting the first hash value using a private key of the first user and a private key of the second user (By disclosing, “The signature 510 may include a hash code of the transaction contents 504 that is encrypted 512 using an owners private key 514….In the techniques described herein, the transaction 502 is not directly committed to the blockchain. Instead, the transaction 502 may be encrypted 520 again, and the encrypted contents 522 of the transaction 502 may be wrapped in a succeeding transaction 524….In the succeeding transaction 524, as in the initial transaction 502, the encrypted contents 522 may be signed 526. The signature 528 may be generated by encrypting 530 a hash of the encrypted contents 522 using a succeeding private key 532. …. The multiply encrypted contents of the succeeding transaction 524 may then be committed 538 to a blockchain. The private keys, such as used for the encryption 520 of the initial transaction 502, and the signature 528 of the succeeding transaction 524 may then be transmitted to the receiver of the transaction.” ([0110]-[0112] of Nolan)); and 
          transmitting, to the node on the network of the first blockchain, the first transaction information to which the first cryptogram is added (By disclosing, “The signature 510 may include a hash code of the transaction contents 504 that is encrypted 512 using an owners private key 514….In the techniques described herein, the transaction 502 is not directly committed to the blockchain. Instead, the transaction 502 may be encrypted 520 again, and the encrypted contents 522 of the transaction 502 may be wrapped in a succeeding transaction 524….In the succeeding transaction 524, as in the initial transaction 502, the encrypted contents 522 may be signed 526. The signature 528 may be generated by encrypting 530 a hash of the encrypted contents 522 using a succeeding private key 532. …. The multiply encrypted contents of the succeeding transaction 524 may then be committed 538 to a blockchain. The private keys, such as used for the encryption 520 of the initial transaction 502, and the signature 528 of the succeeding transaction 524 may then be transmitted to the receiver of the transaction.” ([0110]-[0112] of Nolan)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of adding first condition information to a first transaction information, in view of Nolan to include techniques of calculating a first hash value by applying a hash function to the transaction information, generating a first cryptogram indicating a digital signature of the first transaction information by encrypting the first hash value using a private key of the first user and a private key of the second user, and transmitting, to the node on the network of the first blockchain, the first transaction information to which the first cryptogram is added, to achieve calculating a first hash value by applying a hash function to the first transaction information to which the first condition information is added; generating a first cryptogram indicating a digital signature of the first transaction information by encrypting the first hash value using a private key of the first user and a private key of the second user; and transmitting, to the node on the network of the first blockchain, the first transaction information to which the first cryptogram and the first condition information are added.  Doing so would result in an improved invention because multiple encryption techniques may be used to secure transactions, such as using a hardware backed crypto multi-lock where layering the transaction with multiple keys which are stored in different locations by a distributed wallet ([0057] and [0060] of Nolan).

Regarding claim(s) 7, Jiang discloses:
         wherein each of the first transaction information and the second transaction information comprises information about at least one of an address of an electronic wallet of a recipient to receive a predetermined cryptocurrency, an address of an electronic wallet of a transmitter to transmit the predetermined cryptocurrency, a transfer amount of the predetermined cryptocurrency, and a fee for transfer of the predetermined cryptocurrency  (By disclosing, “Carol Yc by account, transferring the 5YCoin to the exchange module of the parallel chain Y is 406, then transferring it to Bob on account of parallel chain Y” which teaches that the first transaction comprises information about the transfer amount of the predetermined cryptocurrency ([0094] of Jiang); and “Alice account, register the 10XCoin to the sending module of the parallel chain X is 402, then transferring it to Carol account XC on the parallel chain on X” which teaches that the second transaction comprises information about the transfer amount of the predetermined cryptocurrency ([0094] of Jiang)).

Claim(s) 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 107742210), in view of Nolan (US 20190034936), and further in view of Davis (US 20160342978).
Regarding claim(s) 5, Jiang does not disclose:
         transmitting the first cryptocurrency from an electronic wallet of the first user to an electronic wallet of the second user, according to the first transaction information; and 
          transmitting, to the terminal of the second user, a public key of the first user which is required when the second user requests payment of the first cryptocurrency.  
         However, Nolan teaches:
         transmitting a first cryptocurrency from an electronic wallet of a first user to an electronic wallet of a second user, according to the first transaction information (By disclosing, “electronic wallets (e-wallets) are held in encrypted files in corporate networks, accessible through a corporate gateway 126. As used herein, e-wallets are encrypted files that may be used to hold e-cash, such as bitcoin or other types of blockchain managed credits.” ([0069] of Nolan); and “The parking meters 408 may collect parking fees, for example, from a vehicle 416 parked near the meter. The vehicle 416 may have an associated e-wallet that holds a balance for paying the fees. In some example, a device, such as a mobile phone, carried by the driver may have an e-wallet to pay the fees. The fees may be transferred to an e-wallet controlled by the fog device 402, for example, in a distributed e-wallet, as described herein.” ([0095] of Nolan)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Jiang in view of Nolan to include techniques of transmitting a first cryptocurrency from an electronic wallet of a first user to an electronic wallet of a second user, according to the first transaction information.  Doing so would result in an improved invention because this would leverage the advantages of using e-wallets (e.g., no need to carry cash/card to go shopping, easier to manage, etc.).
           And Davis teaches:
          transmitting, to the terminal of the second user, a public key of the first user which is required when the second user requests payment of the first cryptocurrency (By disclosing, “As part of the blockchain transaction, the payee 104 may generate a destination address for receipt of payment of blockchain currency. The destination address may be generated using an encryption key stored in the computing device of the payee 104. The encryption key may be part of a key pair, such as a public key corresponding to a private key stored in the computing device. In some instances, the payee 104 may provide the public key to the payer 102, and the payer 102 may generate the destination address. A transaction request may then be submitted by the payer 102 for payment of an agreed-upon blockchain currency amount to the destination address provided by the payee 104” ([0034] of Davis)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Jiang in view of Davis to include transmitting, to the terminal of the second user, a public key of the first user which is required when the second user requests payment of the first cryptocurrency.  Doing so would result in an improved invention because this would allow the second user to generate a destination address by using the public key for receiving the cryptocurrency. 

Regarding claim(s) 9, Jiang does not disclose:
          transmitting the second transaction information with respect to the second transaction accompanying the first transaction to the terminal of the second user.
          However, Davis teaches:
          transmitting the second transaction information with respect to the second transaction accompanying the first transaction to the terminal of the second user (By disclosing, “The transaction message may be generated for compliance with one or more standards, such as the ISO 8583 standard, and may include a plurality of data elements. The data elements may include a data element configured to store a transaction amount and a data element reserved for private use.” ([0051] of Davis); and “a transaction message for a denied transaction may be transmitted to the payer 102 and/or payee 104,” ([0112] of Davis)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Jiang in view of Davis to include techniques of transmitting the second transaction information with respect to the second transaction accompanying the first transaction to the terminal of the second user. Doing so would result in an improved invention because this would allow the second user to acknowledge the result of the transaction, thus improving the user convenience of the claimed invention.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 107742210), in view of Nolan (US 20190034936), further in view of Davis (US 20160342978), and Ronca (US 20150363769).
Regarding claim(s) 6 and 19, Jiang does not disclose:
          receiving, from the terminal of the second user, a public key of the second user which is required when the first user requests payment of the second cryptocurrency according to the second transaction information; and 
          when verification of the first transaction in the network of the first blockchain and verification of the second transaction in the network of the second blockchain are completed, receiving the second cryptocurrency using the public key of the second user.  
           However, Davis teaches:
            receiving, from the terminal of the payee, a public key of the payee which is required when the payer requests payment of the cryptocurrency according to the transaction information (By disclosing, “As part of the blockchain transaction, the payee 104 may generate a destination address for receipt of payment of blockchain currency. The destination address may be generated using an encryption key stored in the computing device of the payee 104. The encryption key may be part of a key pair, such as a public key corresponding to a private key stored in the computing device. In some instances, the payee 104 may provide the public key to the payer 102, and the payer 102 may generate the destination address. A transaction request may then be submitted by the payer 102 for payment of an agreed-upon blockchain currency amount to the destination address provided by the payee 104” ([0034] of Davis)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of transferring cryptocurrency from a second user to a first user, in view of Davis to include techniques of receiving, from the terminal of the payee, a public key of the payee which is required when the payer requests payment of the cryptocurrency according to the transaction information, to achieve receiving, from the terminal of the second user, a public key of the second user which is required when the first user requests payment of the second cryptocurrency according to the second transaction information.  Doing so would result in an improved invention because this would allow the first user to generate a destination address by using the public key for receiving the cryptocurrency.
         And Ronca teaches:
         when verifications of the transactions in the network of the blockchain are complete, receiving the cryptocurrency (By disclosing, “the system is able to identify that the number of validations from a plurality of miners is insufficient to confirm the transaction before completing the requested cryptocurrency transaction” ([0014] of Ronca); and “In order to determine whether the transaction is confirmed, validation engine 234 receives a number of validations from a plurality of miners and compares the number of validations to the number of required validations. In certain embodiments, if the number of received validations complies with the number of required validations, then the cryptocurrency transaction is confirmed.” ([0171] of Ronca)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a first transaction in the network of a first blockchain and a second transaction in the network of a second blockchain, and receiving cryptocurrency using the public key of the payee, in view of Ronca to include techniques of receiving payment of a transaction after the verification of the transaction in the network of the blockchain, to achieve when verification of the first transaction in the network of the first blockchain and verification of the second transaction in the network of the second blockchain are completed, receiving the second cryptocurrency using the public key of the second user. Doing so would result in an improved invention because this would allow the cryptocurrency being transferred after the transaction is confirmed, thus improving the security of the transaction. 

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 107742210), in view of Nolan (US 20190034936), and further in view of Ronca (US 20150363769).
Regarding claim(s) 8 and 20, Jiang does not disclose:
          determining whether the first transaction of the first cryptocurrency and the second transaction of the second cryptocurrency are suitable based on a predetermined exchange ratio of the first cryptocurrency and the second cryptocurrency; and 
          if the first transaction and the second transaction are not suitable, correcting a transfer amount of the first cryptocurrency or a transfer amount of the second cryptocurrency based on the predetermined exchange ratio of the first cryptocurrency and the second cryptocurrency and display a result of the correcting through the user interface device.  
          However, Ronca teaches:
          determining whether the first transaction of the first cryptocurrency and the second transaction of the second cryptocurrency are suitable based on a predetermined exchange ratio of the first cryptocurrency and the second cryptocurrency (By disclosing, “In certain embodiments, components of the system may provide currency exchange rates for converting a currency into a cryptocurrency (or vice versa) or one cryptocurrency into another cryptocurrency” ([0020] of Ronca); “calculation engine 224 may determine whether the exchange is optimal based at least in part upon a set of conversion rules.” ([0082] of Ronca); and “Calculation engine 224 may also consider other factors, such as …, or any other information that may facilitate determining that one exchange rate should be used over another exchange rate.” ([0081] of Ronca)); and 
          if the first transaction and the second transaction are not suitable, correcting a transfer amount of the first cryptocurrency or a transfer amount of the second cryptocurrency based on the predetermined exchange ratio of the first cryptocurrency and the second cryptocurrency and display a result of the correcting through the user interface device (By disclosing, “Calculation engine 224 may also consider other factors, such as …, or any other information that may facilitate determining that one exchange rate should be used over another exchange rate.” ([0081] of Ronca); “In response to determining the optimal exchange rate, the processor may cause the system to determine a first amount of the first currency and associate the first amount of the first currency with the customer account.” ([0010] of Ronca); “validation engine 234 may be any software, hardware, firmware, or combination thereof capable of … and notifying a customer 102 and a third party whether the transaction is confirmed.” ([0170] of Ronca); and “customer device 110 also may comprise graphical user interface (GUI)” and the GUI may be used to display a message to the customer to notify the customer about the transaction result ([0050], [0167] of Ronca)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Jiang in view of Ronca to include techniques of determining whether the first transaction of the first cryptocurrency and the second transaction of the second cryptocurrency are suitable based on a predetermined exchange ratio of the first cryptocurrency and the second cryptocurrency; and if the first transaction and the second transaction are not suitable, correcting a transfer amount of the first cryptocurrency or a transfer amount of the second cryptocurrency based on the predetermined exchange ratio of the first cryptocurrency and the second cryptocurrency and display a result of the correcting through the user interface device.  Doing so would result in an improved invention because this would provide an optimal exchange rate to the users, thus improving the financial advantages for the users. 


                                                       Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190287100 to Song for disclosing exchanging between a first cryptocurrency used by a first blockchain network and a second cryptocurrency used by a second blockchain network dependent on the first cryptocurrency is provided.
US 20190156301 to Bentov for disclosing a processing platform configured to release from the trusted execution environment of a given one of the one or more processing devices of the processing platform a first blockchain transaction on the first blockchain-based cryptocurrency system, and to condition release of a second blockchain transaction relating to the first blockchain transaction on receipt of at least a specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685